Exhibit 4.2 THE PRINCIPAL AMOUNT REPRESENTED BY THIS NOTE AND, ACCORDINGLY, THE SECURITIES ISSUABLE UPON CONVERSION HEREOF MAY BE LESS THAN THE AMOUNTS SET FORTH ON THE FACE HEREOF PURSUANT TO SECTION 3(c)(iii) OF THIS NOTE. Interpace Diagnostics Group, Inc. Senior Secured Convertible Note Original Issuance Date: October 31, 2014 Exchange Date: March 23, 2017 Original Principal Amount: U.S. $ FOR VALUE RECEIVED, Interpace Diagnostics Group, Inc., a Delaware corporation (the “ Company ”), hereby promises to pay to the order ofHudson Bay Master Fund Ltdor its registered assigns (“ Holder ”) the amount set forth above as the Original Principal Amount (as reduced pursuant to the terms hereof pursuant to redemption, conversion or otherwise, the “ Principal ”) when due, whether upon the Maturity Date, or upon acceleration, redemption or otherwise (in each case in accordance with the terms hereof) and to pay interest (“ Interest ”) on any outstanding Principal at the applicable Interest Rate (as defined below) from the date set forth above as the Exchange Date until the same becomes due and payable, whether upon the Maturity Date or upon acceleration, conversion, redemption or otherwise (in each case in accordance with the terms hereof). This Senior Secured Convertible Note (including all Senior Secured Convertible Notes issued in exchange, transfer or replacement hereof, this “ Note ”) has been issued in exchange for that certain Non-Negotiable Senior Secured Promissory Note, dated October 31, 2014, with an aggregate principal amount outstanding of $9,336,250.00 pursuant to that certain Exchange Agreement, dated as of March 22, 2017 (the date of the closing of the transactions contemplated thereby, the “ Exchange Date ”), by and among the Company and the investor (the “ Investor ”) referred to therein, as amended from time to time (collectively, the “ Notes ”). Certain capitalized terms used herein are defined in Section 31. 1.
